 Case 3:19-cv-00813-REP Document 44 Filed 05/21/20 Page 1 of 2 PageID# 1899



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                        )
CHMURA ECONOMICS &                                      )
ANALYTICS, LLC,                                         )
                                                        )
                       Plaintiff/Counterclaim           )
                       Defendant,                       )    Case No. 3:19-cv-813-REP
                                                        )
v.                                                      )
                                                        )
RICHARD LOMBARDO,                                       )
                                                        )
                       Defendant/Counterclaim           )
                       Plaintiff.                       )

     PLAINTIFF AND COUNTERCLAIM DEFENDANT’S MOTION IN LIMINE TO
         EXCLUDE EVIDENCE AND ARGUMENT REGARDING DAMAGES
          CALCULATIONS BASED ON AN OVERTIME PREMIUM RATE
            OTHER THAN ONE-HALF THE REGULAR RATE OF PAY

       Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC (“Chmura”

or “Plaintiff”), by counsel, files this Motion in Limine to Exclude Evidence and Argument

Regarding Damages Calculations Based on an Overtime Premium Rate other Than One-Half the

Regular Rate of Pay. For the reasons discussed in the accompanying Memorandum of Law,

Chmura respectfully requests that the Court preclude Defendant and Counterclaim Plaintiff

Richard Lombardo (“Lombardo” or “Defendant”) from introducing any evidence or argument that

he is entitled to overtime compensation at a rate of time-and-one-half his regular rate of pay or at

any rate other than one-half his regular rate of pay.

Dated: May 21, 2020

                                              ___________/s/________________
                                              Rodney A. Satterwhite (VA Bar No. 32907)
                                              Christopher M. Michalik (VA Bar No. 47817)
                                              Heidi E. Siegmund (VA Bar No. 89569)
 Case 3:19-cv-00813-REP Document 44 Filed 05/21/20 Page 2 of 2 PageID# 1900



                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, Virginia 23219
                                             (Office) (804) 775-1000
                                             (Fax) (804) 698-2158
                                             rsatterwhite@mcguirewoods.com
                                             cmichalik@mcguirewoods.com
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of May, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF System, which will send a notification of such filing

(NEF) to all counsel of record.


                                                 /s/
                                             Heidi E. Siegmund (VSB No. 89569)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Tel: (804) 775-1000
                                             Fax: (804) 775-1061
                                             hsiegmund@mcguirewoods.com

                                             Counsel for Plaintiff/Counterclaim Defendant




                                                2
